Citation Nr: 1634259	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigning an initial 10 percent rating for tinnitus.  

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

 
FINDINGS OF FACT

The Veteran's tinnitus does not present and exceptional or unusual disability picture so as to render the schedular criteria inadequate.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  The Veteran's claim    for entitlement to a higher rating arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record includes service treatment records and a VA examination report.  A private medical report and lay statements were provided by  the Veteran.  The Veteran did not report any post-service treatment for tinnitus, and confirmed with the VA examiner that he does not receive treatment for this condition.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for tinnitus was established by the rating decision on appeal, with a 10 percent rating assigned under Diagnostic Code 6260, effective August 26, 2010.

Under the Rating Schedule, Diagnostic Code 6260 provides a maximum rating      of 10 percent for recurrent tinnitus.  38 C.F.R. § 4.87 (2015).  The regulation specifically instructs that adjudicators are to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  

Because the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, there is no basis upon which to award a higher schedular evaluation for tinnitus.  Accordingly, the claim for an initial schedular rating in excess of 10 percent for tinnitus must be denied. 

Turning to the question of whether referral for an extraschedular evaluation is warranted, pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2015). 

Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe  the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.


The Veteran underwent a VA examination in September 2011, wherein he reported constant ringing in both ears that has existed since 1975.  He also reported difficulty hearing in conversation, watching speakers' lips for additional clarity and asking speakers to repeat themselves.  In addition to evaluating tinnitus, the examiner conducted an audiogram, and diagnosed the Veteran with bilateral moderate sloping to severe sensorineural hearing loss.  The examiner noted the Veteran worked for the Ford Motor Company for 17 years.  The examiner stated that the effect on the usual occupation is that while the Veteran experiences difficulty hearing and understanding, he denies having additional loss of the ability to perform usual occupational activities and of the ability to perform usual daily activities.  

In his October 2011 notice of disagreement, the Veteran requested a 60 percent evaluation for tinnitus due to "severe challenges" he has encountered as a result of chronic, constant bilateral tinnitus.  On his VA Form 9 submitted in April 2012, the Veteran asserted that his tinnitus interfered with his ability to focus during social settings, and that the louder the ringing in his ears, the louder he expects people to talk.  He stated that it has restricted his ability to respond to and engage in reactive and progressive reasoning and dialogue.  He stated it is difficult to understand things that are being said, spoken or transmitted in normal audible mode, and that often times he has to secure a transcript or DVD/CD of what was presented or spoken.  He indicated that the constant ringing is extremely distracting, disruptive, intrusive and annoying.  He stated that it makes it difficult for him to fall asleep and once asleep, many nights he will wake up suffering from the ringing and cannot go back to sleep, resulting in suffering through many sleepless nights.  

However, in June 2012, in conjunction with claims for service connection for hearing loss and posttraumatic stress disorder (PTSD), he made similar complaints as being due to those conditions.  In this regard, he stated that his hearing loss impaired his ability to focus on subject matters during social settings, has restricted his ability to respond during interactive conversations, and impedes upon his ability to engage in reactive reasoning and simple dialogue.  He stated that he sometime has to watch peoples' lips to try hard to understand what they are saying and often times results in them having to repeat what has been said. 

With regard to PTSD, the Veteran stated he suffers with an inability to focus  mentally and has a tendency to lose his sense of reasoning and deviate from conversations and activities.  He stated it is difficult to hold any level of social conversation and he avoids participating in group functions.  He stated he experiences recurring nightmares, goes for days without sleep, and just the slightest noise or motion triggers panic and paranoia.

Initially, the Board notes the Veteran's complaints concerning the extent and severity of the ringing in his ears are contemplated in the rating criteria, and do    not reflect an exceptional or unusual disability picture.  The Veteran has also mentioned other symptoms, including sleep disturbance, impaired ability to focus, and decreased hearing, which are not contemplated in the rating criteria for tinnitus.  However, the Veteran has also attributed these same symptoms to other disabilities, namely hearing loss and PTSD.  Service connection for both of these disabilities was denied in a September 2014 decision.  The use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided.  38 C.F.R. § 4.14. 

Moreover, the Board notes that the Veteran denied his tinnitus interfered with his occupation or daily activities other than difficulty hearing or understanding during his VA examination, during which significant hearing loss disability was found, but following the decision granting only a 10 percent rating, he then began reporting "severe challenges" due to his tinnitus.  It is unlikely that the Veteran would have failed to describe such "severe challenges" to the examiner had such been occurring due to his tinnitus.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Further, the challenges reported as being due to tinnitus were later described by the Veteran as being due to hearing loss and/or PTSD once he filed a claim for service connection for those benefits.  In short, the Board finds the statements made by the Veteran to the VA examiner as to the impact of his tinnitus on occupational and daily functioning to be more persuasive and credible that the 
assertions made in furtherance of his appeal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility 
of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Thus, the competent and credible evidence is against a finding that the Veteran's tinnitus results in an exceptional or unusual disability picture.  To the extent that the Veteran does have symptoms that can be credibly associated with tinnitus that are not contemplated in the rating criteria, the Board notes that there is no indication that the Veteran has been hospitalized for tinnitus.  Indeed, he indicated to the     VA examiner that he does not receive treatment for tinnitus.  Further, the most probative evidence does not reflect that his tinnitus results in marked interference with employment.  The Veteran noted a history of working for 17 years for Ford Motor Company and did not mention any difficulties with that employment due to tinnitus.  Further, the VA examiner noted that other than difficulty hearing and understanding speech, the Veteran denied having additional loss of the ability to perform usual occupational activities and of the ability to perform usual daily activities.  As noted above, hearing loss is not a service-connected disability.  Moreover, the Veteran's denial of additional loss of ability to perform usual occupational activities during the examination reflects significantly less than a marked level impairment.

In sum, the preponderance of the competent, credible, and probative evidence is against a referral of the Veteran's tinnitus for consideration of an extraschedular rating.  Accordingly, the appeal for an increased rating for tinnitus is denied.



ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


